Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 02, 2017.
Applicant's election with traverse of Group I, claims 1, 7-9, 10-13, in the reply filed on 5/21/21 is acknowledged.  The traversal is on the ground(s) that unity of invention exists.  This is not found persuasive because the common technical feature is not a contribution to the art.
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Applicant elected the method of modifying in the response received 5/21/21.  New claim 12  is directed to a method of making the secretion which is a distinct invention from that elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over each of Medipost, Fukuoka, Park, and Yang.
Medipost (JP 2017/521363) machine English translation provided, teaches on page 4 first paragraph, stem cells derived from fat may be employed.  In paragraphs 32 and 33 the stem cells are further described and the medium which they produce.  In paragraph 39 the medium is effective to delay the progress of hair loss or promote hair growth.  In paragraphs 91-97 dosing is discussed as well as methods of administering including topical, subcutaneous, and transdermal application to the scalp.  Further it can be injected.  Various formulations are listed.
Fukuoka (Japanese J of Plastic Surgery) supplied by Applicant, entitled "Method of Using Cytokines" teaches in the translation provided, on page 1, adipose derived stem cells are a secretory source of cytokines and are useful for skin care, rejuvenation and hair regeneration.  On page 2 the cells are maintained in a low oxygen environment to promote cytokine secretion.  On page 4 first paragraph methods of administration as seen.

Yang (Expert Opinion on Biological Therapy) entitled "Potential Application of Adipose Derived Stem Cells and Their Secretory Factors to Skin" teaches on page 495 conditioned medium of adipose derived stem cells (ASC-CM) accelerate wound healing, and promote hair growth.  On page 496 column 1 first paragraph, cosmetics that contain ASC-CM are widely used for skin and hair rejuvenation.  The medium has advantages over cell based products.  On page 499 column 1 last paragraph, methods of administering are discussed including intradermal injection.
The claims differ from the above references in that they specify the amount, dose, rate, and/or volume of the secretion administered.
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the application to administer an effective amount, dose, rate, and/or volume as claimed because each of the references teach the same secretion for the same function as claimed.  It would not require undue experimentation to determine an effective dose because the same composition has been used for the same function successfully.  No criticality is seen in the claimed dosages or administration.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 last line "is administered in terms of protein abundance per site" is not understood in context.  How would one know the protein abundance at a site is unclear.  In claim 1 the composition is administered topically but in new claim 10 it is administered intradermally and in new claim 11 by injection.  This is inconsistent and fails to limit the claim from which they depend.  Further, there is no pharmaceutical composition in claim 1, but claims 7 and 8 refer to "the pharmaceutical composition" which lacks antecedent basis.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655